           Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTIIERN DISTⅢ CT OF FLORIDA

 IN Ttt MATTER OF THE USE OF A
 CELL― SITE SIMULATOR TO                     Casc No 5:20nl」 81‑MJF
 LOCATE THE CELLLILAR DEVICE
 ASSIGllED CALL NIUMBER(850)                 UNDER SEAL
 603‑0851


                       AFFIDAⅥTIN SUPPORT OF
                AN APPLICAT10N FOR A SEARCH WARRANT
      I,John Nathan Bcrtram,bcing flrst duly swom,hcrcby dcpOse and state as

follows:



                INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant

pursuant to 18 U.S.C. g 2703(c)(1)A)("Stored Communications Act,,),      l8 U.S.C   gg

3122-24, and Federal Rule of criminal Procedure 41 to authorize law enforcemenr

to employ an electronic investigative technique, which is described in Attachment

B, to determine the location of the cellular device assigned call number (850) 603-

0851, (the "Target Cellular Device"), which is described in Attachment A.


      2.      I am an "investigative or law enforcement officer" within the meaning

of Title 18, United States Code, Section 2510(7), that is, an officer of the United

States who is empowered by law to conduct investigations of, and to make arrests

for, offenses enumerated in Title 18, United States Code, Section 25 16. your Affiant
        Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 2 of 12




has been a Task Force Officer C'TFO") with the Drug Enforcement Administration

(DEA) since 20i9. Prior to becoming a TFO, your Affiant was employed as an

investigator with the Walton County Sherifls Office located in Walton County,

Florida. Your Affiant has been employed as a law enforcement ofhcer with Walton

County for approximately 5 years. Your Affiant has been assigned to the Walton

County Sherifls Office investigations unit for approximately 4 years, and is

currently assigned to the ViceArlarcotics Unit. Your Affiant is currently assigned as

DEA Task Force Officer within the Panama City Resident Office. Your Affiant has

received extensive training in narcotic investigations and drug identification. Your

Affiant has experience in conducting drug investigations resulting in numerous

arrests, prosecutions and convictions.        In   connection with   my duties and
responsibilities as a narcotics investigator, your Affiant has testified in judicial

proceedings and prosecutions regarding violations      of laws conceming controlled

substances.   Your Affiant has also assisted in the preparation and execution of

numerous state and federal search warrants.


      3.      The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
        Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 3 of 12




      4.    The purpose of applying for this warrant is to determine with precrsron

the Target Cellular Device's location. While Alicia Rutledge ("Rutledge") has

numerous ties to the Northem District of Florida ("NDFL") and is a lifelong resident

of the area, your affiant is not certain as to where the Target Cellular Device     is


currently. Rutledge has several felony drug convictions, all of which occurred

within the NDFL, and dating back to 2018. According to several law enforcement

databases, Rutledge has provided a residence     in Niceville, Florida, as her home

address. Also, as fuither detailed below, Rutledge is aware that she had an

outstanding federal warrant for her arrest, and on November 12,2020, she used the

Target Cellular Device to communicate with a co-Defendant to inform him that she

did not intend to tum herself in until she got her affairs in order. Despite law

enforcement going to her residence in Niceville, FL, on or about November 9,2020,

law enforcement was unable to locate Rutledge. Interviews conducted on November

g,2020,ofindividuals that personally know Rutledge revealed that she has not been

seen in several months. Your affiant can not attest to the veracity of the interviews.


      5.     The location information described in Attachment B will assist law

enforcement   in arresting Rutledge who is a "person to be arrested" within        the


meaning of Federal Rule of Criminal Procedure al(c)(a).
          Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 4 of 12




         6.    Because collecting the information authorized by this warrant may fall

within the statutory definitions of a "pen register" or a "trap and trace device,,, see

1   8 U.S.C. $ 3 127(3)   & (4), this warrant   is designed to comply with the pen Register

statute as well as Rule 41. see 18 U.S.c. gS 3121-3 127. This warrant therefore

includes all the information required to be included in a pen register order. See 18

u.s.c. $ 3123(bxl).

                                     PROBABLE CAUSE

        7.     Rutledge was indicted in the NDFL on or about October 20,2020,with

various federal controlled substance violations, to include        2l   U.S.C. $$ 8al(a)(1)

and   846. An Order for Arrest for Rutledge was issued        on the same day by a federal

magistrate. On November 9,2020, the DEA initiated an operation to arrest Rutledge,

and others, who had been indicted with federal controlled substances violations

within the NDFL. As previously stated, Rutledge's whereabouts are unknown at

this time.


        8.     Your affiant has determined that the service provider for the Target

Cellular Device is Cingular Wireless (AT&T), a company headquartered at 11760

US Highway 1, North Palm Beach, Florida, 33408. The Target Cellular Device is a

pre-paid phone, and based on records obtained from AT&T, is subscribed to Jennifer

Rivas with address of at       l2l   Jacob Drive, Crestview,   Florida. According to the
        Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 5 of 12




Florida Highway Safety and Motor Vehicle database, there is only one Jennifer

Rivas of similar age to Rutledge, and she lives in Orlando. According to the

database, there is no Jennifer fuvas that lives on Jacob      Drive. Your affiant knows,

based on his experience, that individuals who distribute controlled substances often

use pre-paid phones with bogus subscriber information to evade detection by law

enforcement.


      9.       The Walton County Jail has a computerized inmate communication

system named GTL which the inmates utilize             to communicate with individuals

outside of   jail (i.e. phone calls, text messages, and video calls). For a person to

communicate with a specific inmate, a profile page must be established through

GTL's database. The individual creating      a   profile page is required to provide certain

biographical information to include their name. Additionally, the individual links a

cellular telephone to the GTL system so the individual can use their cellular

telephone to communicate with an inmate. Based on the GTL database, in October

2020, Rutledge created an account to communicate with inmates inside the Walton

County Jail. Rutledge created the account using her full name. Rutledge also linked

the phone number (850) 603-085     I   (Target Cellular Device) to her account.


      10.      On November 12,2020, the phone number (850) 603-0851 was used to

send a text message, via GTL, to James Young's account at the Walton County Jail.
          Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 6 of 12




James Young and his partner Shelley Johnson were previously federally indicted,

and were identified, based on communications intercepted during a federal        judicially

authorized wiretap, as suppliers of controlled substances to Rutledge prior to their

own arrest in May, 2020. The message read:


      "Not going ghost, feds went to Brookes with a federal warrant for drugs,

      wasn't there thanl God, Damn James I got indited with you and the rest. I

      don't know what to do? I know I have to tum myself in but I gotta get my

      affairs in order. Does lpur sis still have that camper. I cant believe this, I am

      upset and sad, about 6 states away was before I found out. Now what do I do?

      I love you James"

      1   l.   Based on the text, your affiant is uncertain   if   Rutledge is still in the

NDFL. Your affiant     nevertheless submits that this Court has the authority to issue

this warrant under the Stored Communications Act. See United States v. Ackies,9lS

F.3d 190 (1't Cir. 2019)(finding that GPS requests for cell phones fell under the

Stored Communications Act, that GPS locator information for cell phones was not

considered a tracking device, and that a Magistrate had authority to issue a warrant

outside the jurisdiction under the Stored Communications Act); United States             v.


Bundy, 195 F. Supp. 3d 1 170, 1173 (D. Or.2016) ("The territorial limitation in Rule
           Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 7 of 12




41 ... does not limit warrants issued pursuant to $ 2703."); United States v. Ortega-

Yescas, No. CR 19-06-BU-DLC,2019          WL 2299749, at *4 (D. Mont. May 30,2019)


          12.   Rutledge is believed to be the primary user of the Target Cellular

Device, and if the Target Cellular Device is located, then law enforcement officers

will   be able to locate Rutledge and arrest her pursuant to the valid arrest warrant

issued in the Northem District of Florida.


          13.   For the foregoing reasons, there is probable cause to monitor the Target

Cellular Device's location for the next thirty days in an effort to effect Rutledge's

arrest.


                             MANNER OF EXECUTION


          14.   In my training and experience, I have learned that cellular phones and

other cellular devices communicate wirelessly across           a   network   of   cellular

infrastructure, including towers that route and connect individual communications.

When sending or receiving a communication, a cellular device broadcasts certain

signals to the cellular tower that is routing its communication. These signals include

a cellular device's unique identifiers.


          15.   To facilitate execution of this warrant, law enforcement may use an

investigative device or devices capable of broadcasting signals that will be received
        Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 8 of 12




by the Target Cellular Device or receiving signals from nearby cellular devices,

including the Target Cellular Device. Such a device may function in some respects

like a cellular tower, except that it will not be connected to the cellular network and

cannot be used by a cell phone to communicate with others. The device may send a

signal to the Target Cellular Device and thereby prompt it to send signals that include

the unique identifier of the device. Law enforcement may monitor the signals

broadcast by the Target Cellular Device and use that information to determine the

Target Cellular Device's location, even       if it   is located inside a house, apartment, or

other building.


       16.       The investigative device may intemrpt cellular service of phones or

other cellular devices within its immediate vicinity. Any service disruption to non-

target devices    will   be brief and temporary, and all operations      will attempt to limit

the interference with such devices. In order to connect with the Target Cellular

Device, the device may briefly exchange signals with all phones or other cellular

devices in its   vicinity.   These signals may include cell phone identifiers. The device

will not complete a connection with cellular devices determined not to be the Target

Cellular Device, and law enforcement          will limit collection of information       from

devices other than the Target Cellular Device. To the extent that any information

from a cellular device other than the Target Cellular Device is collected by the law
          Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 9 of 12




enforcement device,          law enforcement will delete that information, and law
enforcement      will make no investigative use of it    absent further order of the court,

other than distinguishing the Target Cellular Device from all other cellular devices.


                              AUTHORIZATION REQUEST

      17.       Based on the foregoing,     I   request that the Court issue the proposed

search warrant, pursuant        to   18 U.S.C. $ 2703(c)(l)A)("Stored Communications

Act"), 18 U.S.C $$ 3122-24, and Federal Rule of Criminal Procedure 41. The

proposed warrant also     will function as a pen register   order under   l8 U.S.C.   $ 3123.


      1   8.    I further request, pursuant to 1 8 U.S.C. $ 3 103a(b) and Federal Rule of

Criminal Procedure 41(0(3), that the Court authorize the officer executing the

warrant to delay notice until 30 days fiom the end of the period of authorized

surveillance. This delay isjustified because there is reasonable cause to believe that

providing immediate notification of the warrant may have an adverse result,                as


defined   in   18 U.S.C. $   2705. Providing immediate notice to the subscriber or user

of the Target Cellular Device would seriously jeopardize the ongoing investigation,

as such a disclosure would give that person an opportunity to destroy evidence,

change patterns of behavior, notifu confederates, and flee from prosecution. See 18

U.S.C. $ 3103a(b)(1). There is reasonable necessity for the use of the technique

described above, for the reasons set forth above. See 1 8 U.S.C. $ 3 103a(b)(2).
                                                9
       Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 10 of 12




      19.    I further request that the Court authorize execution ofthe warrant at any

time of day or night, owing to the potential need to locate the Target Cellular Device

outside of daytime hours.


      20. I further request that the Court order that all papers in support ofthis
application, including the affidavit and search warrant, be sealed until further order

of the Court. There is good cause to seal these documents because their premature

disclosure may seriously jeopardize this investigation.


      21.    Pursuant   to Fed.R.Crim.P. 41(d)(3), your affiant requests that this

affidavit be swom over the telephone because he will be unavailable to personally

appear before the Court.




                                                 Jol■   n Nathan Bertram,DEA

      Telephonically subscribed and sworn to before me on November 16,2020:


       /s/ Michael J. Frank
      MIC比へELJ FRANK
      UAllTED STATES MAGISTRATE」               UDGE




                                          10
       Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 11 of 12




                                ATTACHPIIENT A

      This、 /arrant authorizes thc use ofthe electronic investigative techniquc

describcd in Attaclmlent B to identi″ the 10cation ofthc cellular dcvicc assigned

cal number(850)603‑0851,with a wireless pro宙 der of AT&T.
         Case 5:20-mj-00081-MJF Document 2 Filed 11/16/20 Page 12 of 12




                                      ATTACHMENT B

        Pursuant to an investigation of Alicia Rutledge, she is wanted for violating

Title 21, United States Code,     I   8a1(a)(1) and846, this Warrant authorizes the

officers to whom it is directed to determine the location of the cellular device

identified in Attachment A by collecting and examining:


   1. radio signals emitted by the Target Cellular Device for the purpose of

        communicating with cellular infrastructure, including towers that route and

        connect individual communications; and

   2.   radt   o signals emitted by the Target Cellular Device in response to radio

        signals sent to the cellular device by the officers;


for a period of thirty days, during all times of day and night. This warrant does not

authorize the interception of any telephone calls, text messages, other electronic

communications, and this warrant prohibits the seizure of any tangible property.

The Court finds reasonable necessity for the use of the technique authorized above.

See 18 U.S.C. $ 3103a(bX2).
